 
Exhibit 10.2
 
FIRST AMENDMENT TO
 
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
 
OF
 
INSIGHT MIDWEST, L.P.
 
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF
INSIGHT MIDWEST, L.P. (“First Amendment”), is made and entered into as of
September 30, 2002 by and between INSIGHT COMMUNICATIONS COMPANY, L.P., a
Delaware limited partnership (“Insight” or the “General Partner”), and TCI OF
INDIANA HOLDINGS, LLC, a Colorado limited liability company (“TCI” or the
“Limited Partner” and, together with Insight, the “Parties”).
 
RECITALS
 
The Parties desire to amend the Amended and Restated Limited Partnership
Agreement of Insight Midwest, L.P. (the “Company”) dated January 5, 2001 by and
between the Parties (the “Partnership Agreement”) as set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the Parties agree as follows:
 
1.    Definitions.    All capitalized terms used herein and not otherwise
defined herein shall have the same meanings assigned to them in the Partnership
Agreement. All section references refer to the sections of the Partnership
Agreement unless otherwise expressly indicated.
 
2.    Section 1. 1.
 
(a)  Deletions:  Section 1.1 is amended to delete the following defined terms:
@Home; @Home Distribution Agreement; @Home Service; Exclusive Internet Services;
Internet Backbone; Internet Backbone Service; Internet Service; IP; TCI Cable
Parent; and TCI Systems.
 
(b)  Additions:  Effective as of the closing of the 2002 Exchange Agreement,
Section 1.1 is amended to add the following defined terms:
 
“2002 Exchange Agreement” means the Asset Exchange Agreement dated as of
September 30, 2002 between InterMedia Partners Southeast and Insight
Communications Midwest.
 



--------------------------------------------------------------------------------

“Additional AT&T Systems” means the cable television systems transferred to
Insight Communications Midwest pursuant to the 2002 Exchange Agreement and any
other cable television systems that are transferred after the date of this First
Amendment to the Partnership or any Subsidiary by TCI Indiana or any Affiliate
of TCI Indiana, whether by sale, exchange, contribution or otherwise.
 
“AT&T/Comcast” means AT&T Comcast Corporation, a Pennsylvania corporation.
 
“AT&T/Comcast Merger” means the transactions contemplated by the Agreement and
Plan of Merger dated as of December 19, 2001, as amended from time to time, by
and among AT&T Corp., a New York corporation, Comcast Corporation, a
Pennsylvania corporation, AT&T Comcast and other related parties.
 
“Comcast/Microsoft Exchange Agreement” means the Exchange Agreement dated as of
December 7, 2001 among Microsoft Corporation, a Washington corporation, Comcast
Corporation, a Pennsylvania corporation, AT&T Corp., a New York corporation and
AT&T Comcast, as supplemented by the Instrument of Admission dated as of
December 19, 2001 by AT&T Corp. and AT&T Comcast and amended by Amendment No. 1
dated as of March 11, 2002 and the side letter dated as of March 11, 2002 from
Comcast Corporation, AT&T Corp. and AT&T Comcast to Microsoft Corporation and as
amended from time to time, subject to Section 16.1(e).
 
3.    Section 2.5.    Section 2.5(c) is amended and restated in its entirety to
read as follows:
 
“(c) to acquire, develop, own, operate, manage, and sell, or invest in,
businesses related to and ancillary to the ownership and operation of the cable
television systems referred to above (including, but not limited to, high speed
data service, Internet access, telephony services and other telephony-related
investments or businesses, and video wireless services and wireless
communications services and other wireless-related investments or businesses but
not including multipoint distribution systems (“MDS”), multichannel multipoint
distribution systems (“MMDS”) or direct-to-home satellite systems (“DTH”));”
 
4.    Section 6.6.
 
(a)  Deletions:  Section 6.6 is amended to delete the text of subsection (q).
Section 6.6(q) is reserved so that the paragraph numbering in Section 6.6 is not
affected by the deletion of subsection (q).



2



--------------------------------------------------------------------------------

 
(b)  Additions:  Effective as of the closing of the 2002 Exchange Agreement,
Section 6.6 is amended to add the following subsection (z):
 
“(z) For so long as AT&T Comcast is obligated to comply with the provisions of
Article 2 of the Comcast/Microsoft Exchange Agreement, during the MFN Period,
if: (i) the Closing has occurred and (ii) MSN remains a business unit, or
otherwise is an Affiliate of Microsoft at all times from December 7, 2001
through the Third Party Access Agreement Date, enter into, become bound by,
amend, renew, or otherwise modify, a Third Party Access Agreement with a Third
Party, which Third Party Access Agreement relates to or otherwise affects any
Additional AT&T System, it being agreed that the Limited Partner will, for
purposes of this subsection (z), consent to any such Third Party Access
Agreement upon its receipt of the written agreement of the Partnership and any
relevant Subsidiary to comply with the provisions of Article 2 of the
Comcast/Microsoft Exchange Agreement with respect to the affected Additional
AT&T Systems as if the Partnership and such Subsidiary were Parent Parties (all
defined terms used in this subsection (z) other than “Limited Partner,”
“Partnership,” “Subsidiary” and “Additional AT&T Systems” have the meaning given
to such terms in the Comcast/Microsoft Exchange Agreement).”
 
5.    Section 16.1(b).    The text of Section 16.1(b) is deleted in its
entirety. Section 16.1(b) is reserved so that the paragraph numbering in Section
16.1 is not affected by the deletion of Section 16.1(b).
 
6.    Section 16.1(e).    Effective as of the closing of the 2002 Exchange
Agreement, a new Section 16.1(e) is added as follows:
 
“(e) For so long as AT&T Comcast is obligated to comply with the provisions of
Article 2 of the Comcast/Microsoft Exchange Agreement, the General Partner
agrees that the Additional AT&T Systems will be treated as Affiliates of AT&T
Corp. or, after the Effective Time, of Parent, for purposes of Article 2 of the
Comcast/Microsoft Exchange Agreement, and agrees that the General Partner will
cause the Partnership to take such actions with respect to the Additional AT&T
Systems as may be determined by AT&T Comcast to be required to permit AT&T Corp.
and Parent to comply with Article 2 of the Comcast/Microsoft Exchange Agreement.
For purposes of this Section 16.1(e), the terms “Affiliates,” “Effective Time”
and “Parent” have the meaning given to such terms in the Comcast/Microsoft
Exchange Agreement.



3



--------------------------------------------------------------------------------

All references in the Partnership Agreement to the Comcast/Microsoft Exchange
Agreement shall be to the Comcast/Microsoft Exchange Agreement as the same may
hereafter be amended; provided, that if Article 2 of the Comcast/Microsoft
Exchange Agreement is amended after the date of this First Amendment in such a
way that would make the obligations of the Partnership in complying with this
Section 16.1(e) materially more onerous, the Partnership shall not be bound by
such amendment unless its consent to such amendment is obtained. In addition,
for so long as this Section 16.1(e) continues in effect, any amendments to
Article 2 of the Comcast/Microsoft Exchange Agreement will treat the Additional
AT&T Systems in the same manner that cable systems of the Parent Parties are
treated.
 
7.    Section 16.8.    Effective as of the closing of the 2002 Exchange
Agreement, Section 16.8 is amended to add the following clause to the end of
Section 16.8:
 
“provided that, notwithstanding the foregoing, each of Comcast Corporation, AT&T
Comcast and AT&T Corp. is a third-party beneficiary of the provisions of
Sections 6.6(z) and 16.1(e) and is entitled to enforce such provisions and
obtain damages and seek remedies for any breach of such provisions as if it were
a party to this Agreement.”
 
8.    Section 8.3(a).    The reference in Section 8.3(a) to TCI Indiana is
amended to be a reference to “TCI.”
 
9.    AT&T/Comcast Merger.    From and after the closing of the AT&T/Comcast
Merger: (a) the references to AT&T Broadband in the definition of Controlled
Affiliate and in Section 8.3(c) are amended to read “AT&T Broadband, AT&T
Comcast” and (b) the references to AT&T Broadband in Sections 8.1(b)(2) and
8.3(b) are amended to read “AT&T Broadband or AT&T Comcast”; provided that no
Transfer shall be made pursuant to Section 8.1(b)(2) or 8.3(b) to an Affiliate
in which AT&T Broadband does not hold and maintain, directly or indirectly, an
economic ownership equal to at least 50.1% of the economic interest in such
Affiliate following such Transfer or in which AT&T Broadband does not have and
maintain, directly or indirectly, voting control following such Transfer unless
(1) AT&T Comcast agrees in writing prior to the first such Transfer, for the
benefit of Insight and the Partnership, that it will be bound by Section 8.3(a)
in the place of AT&T Broadband and in the same manner that AT&T Broadband was
bound by Section 8.3(a) and (2) with respect to the first such Transfer, the
failure of AT&T Broadband to maintain such economic ownership or voting control
would not adversely affect the Partnership’s ability to continue immediately
following such Transfer to obtain any programming or other services that it
received from AT&T Broadband or its subsidiaries immediately prior to the
Transfer on terms no less favorable than it would have received but for such
Transfer having been made. From and after the first Transfer pursuant to Section
8.1(b)(2) or 8.3(b) to an Affiliate in which AT&T Broadband does not hold and
maintain, directly or



4



--------------------------------------------------------------------------------

indirectly, an economic ownership equal to at least 50.1% of the economic
interest in such Affiliate following such Transfer or in which AT&T Broadband
does not have and maintain, directly or indirectly, voting control following
such Transfer, the references in Sections 8.1(b)(2) and 8.3(b) to “AT&T
Broadband” shall be amended without further action on the part of the Partners
to be references to “AT&T Comcast.”
 
10.    Schedules.
 
(a)  Schedle I.  Schedule I is amended to change the notice address for TCI so
that notices are sent to the address specified on Schedule I but
 
Attention:    Greg Braden
Facsimile:    (303) 858-3380
 
(b)  Schedule III.  Schedule III is amended to reflect that Mr. Somers has been
replaced as a TCI Advisory Committee representative by Greg Braden (same address
as TCI); Telephone No. (303) 858-3249.
 
(c)  Schedule V.  Schedule V is amended and restated in its entirety in the form
attached to this First Amendment.
 
11.    Effect of Amendment.    Except as amended hereby, the Partnership
Agreement shall remain unchanged and in full force and effect, and this First
Amendment shall be governed by and subject to the terms of the Partnership
Agreement, as amended hereby. From and after the date of this First Amendment,
each reference in the Partnership Agreement to “this Agreement,” “hereof,”
“hereunder” or words of like import, and all references to the Partnership
Agreement in any and all agreements, instruments, documents, notes, certificates
and other writings of every kind and nature (other than in this First Amendment
or as otherwise expressly provided) shall be deemed to mean the Partnership
Agreement, as amended by this First Amendment.
 
12.    General.    This First Amendment: (a) shall be binding on the executors,
administrators, estates, heirs, and legal successors of the Parties; (b) shall
be governed by and construed in accordance with the laws of the State of
Delaware, without regard to conflicts of law principles hereunder; and (c) may
be executed in more than one counterpart as of the day and year first above
written.
 
[SIGNATURE PAGE FOLLOWS]



5



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment
as of the date first written above.
 
INSIGHT COMMUNICATIONS COMPANY, L.P.
By:
 
Insight Communications Company, Inc., its general partner
   
By:                                     
                                                    
Name:                                    
                                                
Title:                                    
                                                  
TCI OF INDIANA HOLDINGS, LLC
By:                                     
                                                            
Name:                                    
                                                       
Title:                                    
                                                         



6



--------------------------------------------------------------------------------

 
SCHEDULE V
TO
LIMITED PARTNERSHIP AGREEMENT
 
GEOGRAPHIC CLUSTERS
 
 
Cable television system(s) serving Griffin, Georgia
Cable television system(s) serving Illinois
Cable television system(s) serving Central Indiana1
Cable television system(s) serving Northern Indiana2
Cable television system(s) serving Evansville, Indiana
Cable television system(s) serving Louisville, Kentucky3
Cable television system(s) serving Lexington, Kentucky
Cable television system(s) serving Covington, Kentucky
Cable television system(s) serving Bowling Green, Kentucky
Cable television system(s) serving Columbus, Ohio
 
 
 
 
 

--------------------------------------------------------------------------------

1 Central Indiana: Bloomington, Monroe County, Bedford, Martinsville,
Bloomfield, Linton, Sullivan, Greencastle, Brownstown, Franklin, Greensburg,
Scottsburg.
2 Northern Indiana: Kokomo, Lafayette, Fowler, Attica, Anderson, Alexandria,
Elwood, Markleville, New Castle, Hartford City, Portland, Noblesville, Spring
Lake, Greenfield, Tipton, Lebanon, Richmond, Dublin, Lynn, Winchester
3 Includes the systems acquired by Insight Communications Midwest pursuant to
the 2002 Exchange Agreement.